291 F.2d 754
Victor Serafin CANDELARIA, Jr.,v.UNITED STATES of America.
No. 6683.
United States Court of Appeals Tenth Circuit.
June 9, 1961.

Appeal from the United States District Court for the District of Colorado.
Gordon G. Greiner, Denver, Colo., for appellant.
Lawrence M. Henry, U. S. Atty., and D. L. Giacomini, Asst. U. S. Atty., Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and BRATTON and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed June 9, 1961, without written opinion, on authority of Gerber v. United States of America, 10 Cir., 287 F.2d 523; Tandberg-Hanssen v. United States of America, 10 Cir., 284 F.2d 331, and O'Dell v. United States of America, 10 Cir., 251 F.2d 704, decided on January 21, 1958.